NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance 
                                 with Fed. R. App. R. 32



             United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                   Submitted May 8, 2009
                                   Decided May 12, 2009

                                            Before

                             JOHN L. COFFEY, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

UNITED STATES OF AMERICA,                            ]   Appeal from the United
        Plaintiff-Appellee,                          ]   States District Court for
                                                     ]   the Northern District of
No. 08-3482                            v.            ]   Illinois, Eastern Division.
                                                     ]
CLARENCE HANKTON,                                    ]   No. 1:01-cr-00001-1
        Defendant-Appellant.                         ]
                                                     ]   Charles R. Norgle, Sr.,
                                                     ]        Judge.


                                         O R D E R 

        Clarence Hankton is appealing the district courts refusal to reduce his 300 month
prison sentence for distributing between 500 grams and 1.5 kilograms of crack cocaine in
violation of 21 U.S.C. § 841(a)(1) even though he was eligible for the reduction under 18
U.S.C. § 3582(c)(2).  In his appeal, Hankton claims that the district court abused its
discretion when in his opinion it refused to exercise its discretion and properly consider his
rehabilitative efforts and exemplary prison behavior.  In November 2007, the Sentencing
Commission lowered the base level offense for crack cocaine.  U.S.S.G. Appendix C, Amdt.
706.  Furthermore, the Commission made the base level reduction retroactive pursuant to 18
U.S.C. § 3582(c)(2).  U.S.S.G. § 1B1.10.  Under 18 U.S.C. § 3582(c)(2), “the court may reduce
the term of imprisonment, after considering the factors set forth in section 3553(a). to the
extent that they are applicable, if such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.”  When determining whether to reduce a
No. 08-3482                                                                                 Page 2



sentence under 18 U.S.C. § 3582(c)(2), some of the factors the district court will consider are
the nature and circumstances of the offense, the history and characteristics of the defendant,
the need to promote respect for the law, the need to provide just punishment for the offense,
as well as the need to afford adequate deterrence to criminal conduct, and the need to
protect the public from further criminal activity on the part of the defendant.  18 U.S.C. §
3553(a).  The district court’s decision on whether to grant a reduced sentence is subject to
review for an abuse of discretion.  United States v. Tidwell, 178 F.3d 946, 949 (7th Cir. 1999).     
 
        In the facts before us, Hankton held the position of “King of Kings” in a violent and
organized street gang known as the Mickey Cobras.  Furthermore, he admitted to being
involved in numerous illegal transactions involving significant amounts of cocaine that
permeated deep within the community.  In addition, he ordered the fatal beating of Annette
Williams.  However, the judge also considered Hankton’s post conviction record of
rehabilitation and satisfying compliance with prison rules as noteworthy.  After analyzing
the situation, he determined that reducing Hankton’s sentence would not deter criminal
conduct or promote respect for the law and might subject the public to the possibility of
future crimes committed by Hankton.  Exercising his discretion, the judge did not see fit to
reduce Hankton’s 300 month prison sentence.  

       We do not believe after reviewing the record before us that Hankton should be
allowed to proceed pro se.  It is clear from the record that the district court examined
Hankton’s pro se briefs when determining whether to reduce Hankton’s sentence. 
Furthermore, it is clear the district court analyzed all the facts on the record along with the
relevant factors in 18 U.S.C. § 3553(a) when it decided not to reduce Hankton’s sentence. 
Thus, the court did not abuse its discretion.  The judgment is AFFIRMED.